Case 1:18-cV-08100-PAC Document 21-2 Filed 01/04/19 Page 1 of 2

EXHIBIT 2

Case 1:18-cV-08100-PAC Document 21-2 Filed 01/04/19 Page 2 of 2

christinayee M'l 2:08 Pl\/l
PDF v

 

}_ Kraken Team Member Referral Program 4.11.17.pdf
2 MB PDF

@30 1531 § 22 25 17 1 2 saw
christinayee dd 2;08 PM
commented on Kraken Team Member Referral Program 4.11.17.pdf

Update: Kraken team member referral program participants (i.e., When you encourage a qualified, good-
culture-flt person in your life to work at Kraken) Will receive 50% of the bonus paid at the new hire’s 90
day mark and the remaining paid at his/ her 180 day mark.

This is an official change that has been in effect (as early as Aug/Sept 2017).

lt Wasn’t announced on rv yet (but instead in an in-person company-Wide retreat in Sept 2017) so |’m
letting everyone know here.

